Scire Facias on a judgment: — To which the defendant plead, full payment to said deceased of the said judgment before the date and inipetration of the plaintiff’s writ, and offered. in evidence, a deed of land to said deceased and 'an agreement on his part to accept it in satisfaction of said judgment; which evidence was objected to under tbis issue, and by the court was not admitted. Upon which the defendant moved *76for liberty to alter bis plea 'and to plead tbe accord and satisfaction by said lands; wbicb tbe court allowed. Tbe consequence was, tbat tbe trial could not proceed at tbat time, and tbe cause was continued.